       Case 4:20-cv-00260-JGZ Document 57 Filed 04/06/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Antjuan Brisco,                                   No. CV-20-00260-TUC-JGZ
10                  Plaintiff,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s Motion for Order to Depose Rick Wood and
16   Request for Stay. (Doc. 41.) Defendant Villicana responded, and Plaintiff filed a reply.

17   (Docs. 44, 48.) Plaintiff subsequently filed a Motion for Clarification and a Request for
18   Extension of Time to Respond to Defendant Villicana’s Summary Judgment Motion.

19   (Docs. 51, 55.) Plaintiff has also filed a Motion for Sanctions. (Doc. 50.)

20          On October 9, 2020 the Court entered its Scheduling Order in this matter, allowing
21   sixty days for Plaintiff and Defendant Villicana to engage in limited discovery related to
22   exhaustion of administrative remedies. (Doc. 15.)

23          On February 1, 2021, the Court screened Plaintiff’s proposed First Amended

24   Complaint and allowed Plaintiff to add Corrections Officer Rick Woods as a Defendant.

25   (Doc. 39.) The amended complaint alleges that Defendant Woods destroyed Plaintiff’s

26   grievances with the purpose of denying Plaintiff access to the courts. (Doc. 40.)
27          According to the Court’s docket, Defendant Woods was served on March 1, 2021,
28   after expiration of the discovery deadline. (Doc. 45.)
       Case 4:20-cv-00260-JGZ Document 57 Filed 04/06/21 Page 2 of 3



 1          Plaintiff requests permission to engage in limited written discovery with Defendant
 2   Woods related to the issue of exhaustion of administrative remedies.1 The Court will grant
 3   Plaintiff’s request to participate in written discovery. The Court will also set an exhaustion
 4   discovery deadline and briefing schedule for a possible dispositive motion by Defendant
 5   Woods.
 6          Based on the foregoing, the Court will grant Plaintiff’s request for extension of time
 7   to respond to Defendant Villicana’s pending motion for summary judgment and deny the
 8   request for a stay of the filing of Villicana’s dispositive motion as moot.
 9          The Court will deny Plaintiff’s motion for sanctions. Counsel has acknowledged
10   his mistaken statement. Not all mistakes warrant the imposition of sanctions. The Court
11   concludes that sanctions are not warranted in the present circumstances.
12          IT IS ORDERED:
13          1. Plaintiff’s Motion for Order to Depose Rick Wood and Request for Stay (Doc.
14              41) is GRANTED to the extent Plaintiff requests permission to engage in
15              limited written discovery as to Defendant Woods, and DENIED to the extent
16              Plaintiff requests to depose Defendant Woods and a stay of the filing of
17              Defendant Villicana’s dispositive motion.
18          2. Plaintiff and Defendant Woods may engage in limited discovery related to
19              exhaustion of administrative remedies to be completed within 60 days of the
20              date this Order is filed. All discovery related to the merits of Plaintiff’s claims
21              is stayed pending resolution of the exhaustion issue.2
22          3. Defendant Woods may file a dispositive motion regarding exhaustion of
23              administrative remedies within 90 days of the date this Order is filed. Absent
24
            1
               Plaintiff initially requested that he be allowed to depose Defendant Woods.
25   Plaintiff, however, retracted that request in his reply and only seeks to engage in limited
     written discovery at this time.
26           2
               Discovery related to the issue of exhaustion is all that is permitted at this time.
     However, the Court notes that the nature of the claim against Defendant Woods may
27   require discovery that is relevant to both exhaustion and the merits of the claim. Plaintiff
     must establish exhaustion, or that administrative remedies where otherwise not available,
28   as to his claim against Defendant Woods.


                                                 -2-
     Case 4:20-cv-00260-JGZ Document 57 Filed 04/06/21 Page 3 of 3



 1          leave of Court, no other dispositive motions may be filed until the exhaustion
 2          issue is resolved.
 3       4. Plaintiff’s Motion for Clarification (Doc. 51) is DENIED as moot.
 4
         5. Plaintiff’s Motion for Sanctions (Doc. 50) is DENIED.
 5
 6       6. Plaintiff’s Request for Extension of Time to Respond to Defendant Villicana’s

 7          Summary Judgment Motion (Doc. 55) is GRANTED.

 8       7. Plaintiff shall respond to Defendant Villicana’s Motion for Summary Judgment
 9          within 45 days of the date of this Order.
10
         Dated this 6th day of April, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
